Rejoinder of All Claims
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 19, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
2.	Claims 1-6 and 8-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a sol-gel coating formulation, comprising:
a hybrid polymer matrix, which is a reacted form of a resin composition comprising, as vol.% relative to a total resin composition volume, (i) to (v) totaling 100%:
(i) 15 to 30% of at least one tetraalkylorthosilcate selected from the group consisting of tetramethyl orthosiicate, tetraethyl orthosilicate, tetrapropyl orthosilicate, tetraisopropyl orthosilicate, and tetrabutyl orthosilicate;
(ii) 15 to 30% of at least one aminoalkylsilane selected from the group consisting of (3-aminopropyl-trimethoxysilane, (3-aminopropyl)-triethoxysilane, (3-aminopropyl)- dimethoxy-methylsilane, (3-aminopropyl)-diethoxy-methylsilane, (3-aminopropyl)- dimethoxy-ethylsilane, (3-aminopropyl)-diethoxy-ethylsilane, trimethoxy (3- (methyl amino)propyl)silane, [3-(N,N-dimethylamino)propyl]trimethoxysilane, and trimethoxy[3-(phenylamino)propyl] silane;
(iii) 15 to 30% of at least one dialkoxysilane selected from the group consisting of dimethoxy-methyl-octadecylsilane, dimethoxy-methyl-octylsilane, dimethoxy-methyl(3,3,3- trifluoropropyl) silane, chloromethyl (methyl)dimethoxysilane, chloromethyl(methyl) diethoxysilane, 3-mercaptopropyl(dimethoxy) methylsilane, diisobutyldimethoxysilane, dicyclopentyl(dimethoxy)silane, dimethoxymethylvinylsilane, 3- glycidyloxypropyldiethoxymethylsilane, and 3-glycidoxypropyldimethoxymethylsilane;
(iv) 15 to 30% of a silanol terminated polydimethyisiloxane of formula (V), and  
(v) 1 to 5% of an aqueous solution comprising nitric acid at a concentration in a range of from 0.01 to 0.5 M; and
metal oxide particles embedded in the hybrid polymer matrix at a concentration in a range of from 0.01 to 0.5 g/mL, relative to a total volume of the hybrid polymer matrix,
wherein the metal oxide particles are at least one selected from the group consisting of aluminum oxide, calcium oxide, zinc oxide, magnesium oxide, and molybdenum oxide,
wherein the silanol terminated polydimethylsiloxane has a number average molecular weight in a range of from 300 to 1,000, and wherein the sol-gel coating formulation has, as a cured coating on a metal substrate, an impedance value in a range of 1x104 to 1x1010 Ω after exposure to a saline solution for a period in a range of from 10 to 40 days.
The prior art fails to teach or render obvious a sol-gel coating formulation comprising a hybrid polymer matrix made from the combination of (i)-(v), metal oxide particles embedded in the hybrid polymer matrix at a concentration in a range of from 0.01 to 0.5 g/mL, relative to a total volume of the hybrid polymer matrix, wherein the metal oxide particles are at least one selected from the group consisting of aluminum oxide, calcium oxide, zinc oxide, magnesium oxide, and molybdenum oxide, wherein the silanol terminated polydimethylsiloxane has a number average molecular weight in a range of from 300 to 1,000, and wherein the sol-gel coating formulation has, as a cured coating on a metal substrate, an impedance value in a range of 1x104 to 1x1010 Ω after exposure to a saline solution for a period in a range of from 10 to 40 days.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787